TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00166-CR


                                    Joseph Duran, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
      NO. C-21-0449-SA, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 22, 2022. On counsel’s

motion, the time for filing was extended to September 20, 2022. Appellant’s counsel has now

filed a second motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

November 21, 2022. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on September 16, 2022.



Before Justices Goodwin, Baker, and Kelly

Do Not Publish